Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 4 recites terms “thin” and “smooth” multiple times. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 4 recites internally provided with external flexible flaps multiple times. It is unclear how a flap can be both internal and external. Further, since Applicant’s claim previously recites external flaps and internal flaps, in light of Applicant’s disclosure it is unclear what the 
Claim 4 recites the following elements multiple times: external flexible flaps and angled conformations. It is unclear if the multiple recitations all have the same structure, or if they can all have a different structure.
Claim 4 recites the profiles in the sixth to last line. It is unclear if this is referring to the first, second, or third profile.
Claim 4 recites the external flexible flanges. There is insufficient antecedent basis for this limitation.
Claim 6 recites the side walls. There is insufficient antecedent basis for this limitation. 
Claim 6 recites internal structural element and supports. It is unclear if these are referring to the internal structural walls and the supports introduced in claim 4.
Claim 5 is rejected for depending from claim 4.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2004069003 (“Ericsson”) in view of USPGPub No. 2008/0311355 (“Chen”).
Regarding claim 4, Ericsson teaches a method for manufacturing furniture (page 1 lines 5-7) comprising the use of three … profiles (fig. 9, page 12 lines 14-20, wherein each gable element 20 comprises five parts wherein each part has a profile). The term “furniture” is being interpreted as including anything that can be used as a chair, table, shelf, etc. The gable element of fig. 9 is capable of being used as a table of shelf since things can be placed on or within it. Claim 1 recites assembling different … profiles, the profiles including two first profiles (A), two second profiles (B), and a third profile (C). As illustrated in fig. 9, Ericsson teaches assembling three different parts, wherein parts 65 are interpreted as the first profile A, parts 66 are interpreted as the second profile B, and part 64 is interpreted as the third profile C.
Claim 4 further recites each first profile (A) is formed to have a thin elongated shape, having external walls supported by internal structural walls, having at a center thereof a support capable of receiving a screw through a hole, each second profile (B) is formed to have a thin elongated shape, having external walls supported by internal structural walls, having at a center thereof a support capable of receiving a screw through a hole, and the third profile (C) is formed to have a thin elongated shape provided with external walls supported by internal structural walls having at a center thereof a support capable of receiving a screw through a hole. As illustrated in figs. 8 and 9, each part/profile 64-66 has a dimension that is longer than another dimension, thus reading on a thin elongated shape. Each of parts 64-65 has external side walls with an internal wall that connects the two (fig. 9) (part 66 will have this limitation to in view of Chen as detailed below). In addition, Ericsson teaches that a center of each part may comprise holes 21 within walls/supports capable of receiving a screw (figs. 9 & 12, page 13 lines 4-12).
Claim 4 also recites lateral ends of each first profile (A) are provided with external flexible flaps and flanges provided with internal flexible flaps at one side, an opposite lateral end of each profile (A) is provided with external flexible flaps, and an appendage that also contains external flexible flaps, a lateral end of each second profile (B) has an angled conformation internally provided with external flexible flaps, an opposite lateral end of each second profile (B) is smooth, a lateral end of the third profile (C) has angled conformations internally provided with external flexible flaps, and an opposite lateral end of the third profile (C) is smooth. As illustrated in annotated fig. 9 below, one side of parts 65 comprise external flexible flaps having flanges extending therefrom provided with internal flexible flaps.

    PNG
    media_image1.png
    383
    800
    media_image1.png
    Greyscale

As further illustrated above, the other side of parts 65 comprise multiple external flexible flaps wherein one extends from an appendage. The flaps are capable of bending/flexing in order for the flaps of other parts to snap/hook therein (page 12 lines 14-20).
As illustrated in annotated fig. 9 below, Ericsson teaches the parts 66 comprising angled conformations, which comprises surfaces/portions that are at an angle with respect to the exterior surfaces. 

    PNG
    media_image2.png
    330
    800
    media_image2.png
    Greyscale


As illustrated in annotated fig. 9 below, Ericsson teaches part 64 comprising angled conformations, which comprises surfaces/portions that are at an angle with respect to the exterior surfaces.

    PNG
    media_image3.png
    383
    800
    media_image3.png
    Greyscale

The angled conformations comprise external flexible flaps at an internal side of the conformation that are capable of bending/flexing in order for the flaps of other parts to snap/hook therein (page 12 lines 14-20). As further seen in annotated fig. 9 above, the opposite end of the leftmost part 66 comprises surfaces that are smooth.
Ericsson further teaches the assembling comprises, inserting the flanges of one of the first profiles into the angled conformation of one of the second profiles, which will be coupled by contact of the external flexible flaps of the one of the first profiles with the external flexible flaps of the one of the second profiles to realize a bottom of the furniture (fig. 9, page 12, wherein the coupling of one of parts 65 & 66 read on this, and wherein surfaces of the parts 65 & 66 form a portion of the bottom surface of the furniture), inserting the flanges of another one of the first profiles into the angled conformation of another one of the second profiles, which will be coupled by contact of the external flexible flaps of the another one of the first profiles with the external flexible flaps of the another one of the second profiles to realize a top of the furniture (fig. 9, page 12, wherein the coupling of the other one of parts 65 & 66 read on this, and wherein surfaces of the parts 65 & 66 form a portion of the top surface of the furniture), to form a portion of a back of the furniture, inserting the appendage of the one of the profiles into one of the angled conformations of the third profile to couple the one of the first profiles and the one of the second profiles through contact of the external flexible flanges of the one of the first profiles with one of the external flexible flaps of the third profile (fig. 9, page 12, wherein the coupling of one of parts 65 & 64 read on this, and wherein surfaces of the parts 64-66 form a portion of the back of the furniture), to form another portion of the back of the furniture, inserting the appendage of the another one of the profiles into another one of the angled conformations of the third profile to couple the another one of the first profiles and the another one of the second profiles through contact of the external flexible flanges of the another one of the first profiles with another one of the external flexible flaps of the third profile (fig. 9, page 12, wherein the coupling of the other one of parts 65 & 64 read on this, and wherein surfaces of the parts 64-66 form a portion of the back of the furniture), thereby providing an intermediate fitting that allows for fixation of shelves through a three-part conjugation of the third profile with two first profiles. The connections of parts 64-66 allows for at least a three-part conjugation of the three profiles. Ericsson teaches that the connection of parts 64-66 allows for the connection of shelves (figs. 8-13, page 13 lines 14-31). 
Ericsson fails to explicitly teach the profiles being polymeric, extruded, honeycomb profiles. The broadest reasonable interpretation of honeycomb includes adjoining cavities or cells.  This would have been obvious in view of Chen.
Similarly to Ericsson, Chen is also directed to making thin, elongated panels capable of being used in furniture such as shelving (fig. 1, paras. [0029] & [0077]). Chen teaches the plank/panel to be formed by polymer extrusion (paras. [0029] & [0040]-[0041]). Similarly to Ericsson, the extruded polymer core comprises external walls connected by an internal wall structure that forms adjoining cavities within the core (fig. 1, paras. [0041] & [0043]). The cavities can be any shape, such as rounded or square, and allow the cores to have greater impact strength and greater resistance to indentations while making a relatively light weight 
In this case, both Ericsson and Chen teach forming thin, elongated parts for shelves wherein the parts comprise external surfaces connected by an internal structure and are configured to be connected to each other. Chen teaches that it is known to create such parts via a polymer extrusion process wherein the internal structure forms cavities of any shape including rounded and square. Since the core of Chen comprises an internal structure and ends having protrusions, there would be a reasonable expectation of success to form the parts 64-66 of Ericsson via a polymer extrusion process because the parts of Ericsson also comprise an internal structure and projections at the ends configured to attach to adjacent parts. As such, it would be obvious to form the parts 65-66 of Ericsson via the polymer extrusion process of Chen, including the internal structure forming adjoining cavities, because doing so will allow the furniture of Ericsson to be used in any environment, wet or dry, and also provide improved mechanical properties such as impact strength, resistance to indentations, and acoustical properties. 
Claim 5 recites assembling sides to the first profiles (A), the second profiles (B), and the third profile (C) by inserting a screw through the sides and the holes in the first profiles (A), the second profiles (B), and the third profile (C). Ericsson teaches to connect element gable to other gable elements via pegs through the holes 21 of the profiles (fig. 9 pages 11-12). The other gable element has sides, thus reading on assembling sides to the profiles.
Ericsson teaches to connect the sides and the profiles via pegs, thus, Ericsson et al. fail to explicitly teach assembling the sides and the profiles by inserting a screw through the sides and the holes in the first profiles (A), the second profiles (B), and the third profile (C).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ericsson et al. as applied to claim 5 above, and further in view of Rob Robillard, Applying Wood Veneer Edge Tape, Extreme How-To, available at https://extremehowto.com/applying-wood-veneer-edge-tape/, Published on August 18, 2014 (“Robillard”) and US Patent No. 5,997,229 (“Akers”).
Regarding claim 6, Ericsson et al. fail to explicitly teach covering edges with adhesive border strips along the side walls, internal structural elements and supports. However, this would have been obvious in view of Robillard.
	Robillard is directed to applying edge tape to panels used for furniture (pages 1 & 2, wherein all references to Robillard refer to the document submitted with the Office action mailed on August 18, 2021). Robillard teaches that when the sides of furniture panels are not as aesthetically pleasing as the major surfaces, it is known to glue a thin layer of similar material onto the edges in order to make that more aesthetically pleasing (pages 2-11). 
In this case, Ericsson et al. teaches a furniture panel having solid major surfaces and open edge surfaces. Ericsson et al. further teach to glue a laminate, i.e. border strip, onto the polymer elements to improve the aesthetics (Chen, paras. [0051] & [0056]), but doesn’t explicitly teach the edges being covered along the sidewalls, internal structural elements and supports. Robillard teaches that it is known to also cover the edges of furniture panels with adhesive strips to improve the aesthetics. Thus, it would be obvious and predictable to also cover the edges of the panels of Ericsson et al. with the laminate or other adhesive strip in order to improve the look of the furniture.
Ericsson et al. fail to explicitly teach providing a cap to conceal each screw. However, this would have been obvious in view of Akers. Akers is directed to covering screw heads when making furniture (col. 1 lines 5-15). Akers teaches that it is known and predictable to cover screw heads with an adhesive, circular cover (figs. 9-16, columns 7-9). Thus, it would be predictable and obvious to modify Ericsson et al. such that the screw heads are covered with an adhesive, circular cover in order to conceal the screws.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2011/0280655 (“Maertens”) in view of Chen and DE202012102484 (“Badham”).
Regarding claim 4, Maertens teaches a method for manufacturing furniture (paras. [0002]-[0004]) comprising the use of three … profiles, assembling different … profiles, the profiles including two first profiles (A), two second profiles (B), and a third profile (C). As illustrated in the embodiment of fig. 40 below, one piece of furniture comprises the recited first, second, and third profiles.

    PNG
    media_image4.png
    765
    616
    media_image4.png
    Greyscale

each first profile (A) is formed to have a thin elongated shape, having external walls supported by internal structural walls, having at a center thereof a support capable of receiving a screw through a hole, each second profile (B) is formed to have a thin elongated shape, having external walls supported by internal structural walls, having at a center thereof a support capable of receiving a screw through a hole, and the third profile (C) is formed to have a thin elongated shape provided with external walls supported by internal structural walls having at a center thereof a support capable of receiving a screw through a hole. As illustrated in fig. 40, each part/profile has a dimension that is longer than another dimension, thus reading on a thin elongated shape. Further, after being modified in view of Chen below, each part will have internal structural walls that form holes between internal walls/supports that are capable of having a screw being positioned therein, or capable of having a screw hole drilled therein to receive a screw.
Maertens fails to explicitly teach lateral ends of each first profile (A) are provided with external flexible flaps and flanges provided with internal flexible flaps at one side, an opposite lateral end of each profile (A) is provided with external flexible flaps, and an appendage that also contains external flexible flaps, a lateral end of each second profile (B) has an angled conformation internally provided with external flexible flaps, an opposite lateral end of each second profile (B) is smooth, a lateral end of the third profile (C) has angled conformations internally provided with external flexible flaps, and an opposite lateral end of the third profile (C) is smooth. However, this would have been obvious in view of Badham.
	Badham is also directed to connecting pieces of furniture that are oriented orthogonally to each other (fig. 1, para. [0001], wherein all references to the Badham specification refer to the machine translation submitted herewith). Badham teaches that the lateral end of one piece 3 can have a recess therein that accepts a first connecting portion 4 in a form-fitting manner, and, the lateral end of the other piece 2 also has a recess that accepts a second connecting portion 5 in a form-fitting manner (figs. 1 & 2, paras. [0044]-[0048]). To connect the pieces, the first portion 4 is pushed into the second portion 5 such that latching elements 41 & 51 of each portion have to flex in order to push past each other to secure the furniture panels (figs. 1 & 2, 
	In this case, both Maertens and Badham are directed to connecting elongated pieces of furniture orthogonally to each other. One of skill in the art will appreciate that pieces of furniture can be connected in many ways. Badham teaches a connection structure detailed above, wherein two connection portions, formed of a flexible plastic, can be secured in respective recesses and to each other in a form fitting manner. Thus, it would be predictable that modifying the lateral ends of the profiles of Maertens to comprise the connection structure taught by Badham will provide a suitable connection. Therefore, it would be obvious to modify the lateral ends of the first profiles A of Maertens to be similar to that of the lateral end of parts 3/4 illustrated in fig. 1 of Badham, to modify one lateral end of the second profiles B of Maertens to be similar to that of the lateral end of parts 2/5 illustrated in fig. 1 of Badham, and to modify profile C of Maertens such that, when viewing annotated fig. 40 of Maertens above, the top and bottom surfaces comprise the connection structure of the lateral end of parts 2/5 illustrated in fig. 1 of Badham.
	Given the above modification, elements 51, 52, 410, 430 all read on the claimed external/internal flexible flaps. As detailed in annotated figure 1 of Badham below, the lateral ends of each profile read on the rest of the claimed structure of the lateral ends. 

    PNG
    media_image5.png
    792
    871
    media_image5.png
    Greyscale

	In addition, the opposite lateral ends of profiles B & C of Maertens comprise smooth surfaces (fig. 40 of Maertens).
Maertens et al. further teaches the assembling comprises, inserting the flanges of one of the first profiles into the angled conformation of one of the second profiles, which will be coupled by contact of the external flexible flaps of the one of the first profiles with the external flexible flaps of the one of the second profiles to realize a bottom of the furniture (Badham, figs. 1 & 2, paras. [0048]-[0051]; also see annotated figure 40 of Maertens above, e.g. the lower first and second profiles A & B), inserting the flanges of another one of the first profiles into the angled conformation of another one of the second profiles, which will be coupled by contact of the external flexible flaps of the another one of the first profiles with the external flexible flaps of the another one of the second profiles to realize a top of the furniture (Badham, figs. 1 & 2, paras. [0048]-[0051]; also see annotated figure 40 of Maertens above, e.g. the upper first and second profiles A & B), to form a portion of a back of the furniture, inserting the appendage of the one of the profiles into one of the angled conformations of the third profile to couple the one of the first profiles and the one of the second profiles through contact of the external flexible flanges of the one of the first profiles with one of the external flexible flaps of the third profile (Badham, figs. 1 & 2, paras. [0048]-[0051]; also see annotated figure 40 of Maertens above, e.g. the connection between one first profile A and profile C), to form another portion of the back of the furniture, inserting the appendage of the another one of the profiles into another one of the angled conformations of the third profile to couple the another one of the first profiles and the another one of the second profiles through contact of the external flexible flanges of the another one of the first profiles with another one of the external flexible flaps of the third profile (Badham, figs. 1 & 2, paras. [0048]-[0051]; also see annotated figure 40 of Maertens above, e.g. the connection of the other first profile A with third profile C), thereby providing an intermediate fitting that allows for fixation of shelves through a three-part conjugation of the third profile with two first profiles. Maertens teaches the assembly allows for shelves (annotated fig. 40 of Maertens above, wherein profiles B & C can be used as shelves).
Maertens fails to explicitly teach the profiles being polymeric, extruded, honeycomb profiles. The broadest reasonable interpretation of honeycomb includes adjoining cavities or cells.  This would have been obvious in view of Chen.
Similarly to Maertens, Chen is also directed to making thin, elongated panels capable of being used in furniture such as shelving (fig. 1, paras. [0029] & [0077]). Chen teaches the plank/panel to be formed by polymer extrusion (paras. [0029] & [0040]-[0041]). Similarly to Maertens, the extruded polymer core comprises recesses in lateral ends configured to receive a connection member (figs. 1-4, paras. [0072]-[0075]). The cavities can be any shape, such as rounded or square, and allow the cores to have greater impact strength and greater resistance to indentations while making a relatively light weight product (paras. [0043] & [0060]). The benefits of making panels as taught above are better moisture resistance, allowing the panels to be used in any environment and mechanical properties such as impact strength and 
In this case, both Maertens and Chen teach forming thin, elongated parts for shelves wherein the parts comprise recesses in their ends configured for a connection member to be inserted therein. Chen teaches that it is known to create such parts via a polymer extrusion process wherein the internal structure forms cavities of any shape including rounded and square. There would be a reasonable expectation of success to form the profiles of Maertens via a polymer extrusion process because the parts of Chen also comprise recesses in the lateral ends configured to receive a connection member that allows the furniture panels to be connected to other panels. As such, it would be obvious to form the parts of Maertens via the polymer extrusion process of Chen, including the internal structure forming adjoining cavities, because doing so will allow the furniture of Ericsson to be used in any environment, wet or dry, and also provide improved mechanical properties such as impact strength, resistance to indentations, and acoustical properties. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maertens et al. as applied to claim 4 above, and further in view of USPGPub No. 2017/0071334 (“Sitton”).
Regarding claim 5, Maertens fails to explicitly teach assembling sides to the first profiles (A), the second profiles (B), and the third profile (C) by inserting a screw through the sides and the holes in the first profiles (A), the second profiles (B), and the third profile (C). However, this would have been obvious in view of Sitton.
Sitton is also directed to assembling furniture such as shelves and cupboards (para. [0025]). Sitton teaches that it is known to connect furniture panels made from polymers in a variety of ways including screws (paras. [0002] & [0012]). Sitton teaches that sidewalls can be connected to the other pieces of furniture by screws which extend into the proximal wall of the side walls and couple to a screw holes provided within the open side of the other pieces (figs. 3, 4, 31, 34, 42, 43, 45,  paras. [0104]-[-105] & [0111]). 
In this case, both Maertens et al. and Sitton are directed to connecting furniture panels that have hollow interiors. Maertens et al. teach connecting a five-panel assembly wherein three of the panels form shelf portions. Sitton teaches one of skill in the art that it is known and . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maertens et al. as applied to claim 5 above, and further in view of Robillard and Akers.
Regarding claim 6, Maertens et al. fail to explicitly teach covering edges with adhesive border strips along the side walls, internal structural elements and supports. However, this would have been obvious in view of Robillard.
	Robillard is directed to applying edge tape to panels used for furniture (pages 1 & 2, wherein all references to Robillard refer to the document submitted with the Office action mailed on August 18, 2021). Robillard teaches that when the sides of furniture panels are not as aesthetically pleasing as the major surfaces, it is known to glue a thin layer of similar material onto the edges in order to make that more aesthetically pleasing (pages 2-11). 
In this case, Maertens et al. teaches a furniture panel having solid major surfaces and open edge surfaces. Maertens et al. further teach to glue a laminate, i.e. border strip, onto the polymer elements to improve the aesthetics (Chen, paras. [0051] & [0056]), but doesn’t explicitly teach the edges being covered along the sidewalls, internal structural elements and  supports. Robillard teaches that it is known to also cover the edges of furniture panels with adhesive strips to improve the aesthetics. Thus, it would be obvious and predictable to also cover the edges of the panels of Maertens et al. with the laminate or other adhesive strip in order to improve the look of the furniture.
Maertens et al. fail to explicitly teach providing a cap to conceal each screw. However, this would have been obvious in view of Akers. Akers is directed to covering screw heads when making furniture (col. 1 lines 5-15). Akers teaches that it is known and predictable to cover screw heads with an adhesive, circular cover (figs. 9-16, columns 7-9). Thus, it would be . 

Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On pages 8-10 of the remarks, Applicant argues that Ericsson cannot be used to reject the claims because the gable element of figure 9 is not a piece of furniture as required in the claims, and, the pieces of the gables in Ericsson are configured for longitudinal connection instead of orthogonal connections.
The broadest reasonable interpretation of “furniture” is broader than Applicant’s argue. The gable element of figure 9 of Ericsson is capable of having items placed on or in it, thereby is capable of being used as furniture. In addition, the clams don’t require the pieces of furniture be connected orthogonally to each other. 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”